Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 3/17/2022 is acknowledged.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2022.
Claim Objections
Claim 12 is objected to because of the following informalities:  Recitation of “the in-line sensor” in line 2 should be corrected to “the at least one in-line sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 9 recites the limitation "the jugular vein" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the jugular vein"  and “the superior and inferior vena” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the corresponding support" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2006/0241543 A1 (Gura).
As per claim 1, a first embodiment of GURA discloses a wearable device for extracorporeal life support of a patient (wearable continuous renal replacement therapy, CRRT, device 700 in Fig. 12, paragraph [0039]) comprising: a catheter fluidly connected to a pump (724) and first and second modular extracorporeal life support components (catheter installed in patient to provide an input 726 connected to pump 724 and multiple dialyzers 730 that act as cartridges (first and second modular life support components) that may be clicked into the blood/dialysate circuits, figure 13, paragraphs [0052], [0098]); the pump and the first and second modular extracorporeal life support components are configured to be attached to a garment (pump 724, and multiple dialyzers 730 are attached to belt worn by patient, paragraphs [0052], [0080]).
As per claim 8, see a battery (battery 716 are removably installed in the wearable CRRT device 700, paragraph [0035]).
As per claim 9, see at least a portion of the catheter is inserted into the jugular vein (catheter of the CRRT device is implanted in the jugular vein of the patient, figure 13, paragraph [0098]).  Recitation of “at least a portion of the catheter is inserted into the jugular vein” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
As per claim 14, Gura discloses that the modular extracorporeal life support component prolongs the viability of organs for transplantation (CRRT device used to remove toxin from blood and decrease rate of morbidity and mortality to improve kidney viability in order to then undergo transplantation, paragraphs [0003], [0006]).  Recitation of “the modular extracorporeal life support component prolongs the viability of organs for transplantation” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2006/0241543 A1 (Gura).
As per claim 1, a second embodiment of GURA discloses a wearable device for extracorporeal life support of a patient (continuous renal replacement therapy device 10 includes a belt 20 adapted to be worn by a patient, figures 1-2, paragraph [0022]) comprising: a catheter fluidly connected to a pump and first and second modular extracorporeal life support components (tube 33 fluidically coupled to conventional pump and dialyzers 100, 110 to pass blood 150 through inlet tube 33 and through the dialyzers 100, 110, paragraph [0024]); the pump and the first and second modular extracorporeal life support components are configured to be attached to a garment (plurality of dialyzers 100, 110 coupled to blood inlet tube 33, where dialyzer section 30 of the belt 20 includes dialyzers 100, 110, see figure 3, where conventional pump is part of dialyzer section 30, and paragraphs [0022]. [0024]).
As per claim 2. see the pump, first modular extracorporeal life support component, and second modular extracorporeal life support component fluidly connected in series (plurality of dialyzers 100, 110 are connected in series, where conventional pump forces the patient's blood 150 through blood inlet tube 33, figure 3, paragraph [0024]).
As per claim 3, see at least one of the pump, first modular extracorporeal life support component, and second modular extracorporeal life support component fluidly connected in parallel (dialyzers 100, 110 can be connected in parallel so conventional pump can force blood 150 through the dialyzers 100, 110, figure 3, paragraph [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over GURA as applied to claim 1 above and further in view of US 2017/0361007 A1 to Roy et al. (hereinafter "Roy").
As per claim 4, a first embodiment of GURA discloses the wearable device of claim 1. The first embodiment of GURA discloses the first modular extracorporeal life support component (multiple dialyzers 730 that act as cartridges (first modular life support component) that may be clicked into the blood/dialysate circuits, paragraph [0052]) but fails to disclose wherein the first modular extracorporeal life support component is a lung membrane. 
Roy discloses wherein the first modular extracorporeal life support component is a lung membrane (blood oxygenating device may include a gas exchange composite membrane (lung membrane) configured to exchange gaseous compounds between blood and gas, paragraph [0124]). 
It would have been obvious to one of ordinary skill in the art to modify the first embodiment of GURA to include wherein the first modular extracorporeal life support component is a lung membrane, as taught by Roy, because the use of a lung membrane would provide oxygen to the filtered blood which can then be transferred back in the patient.
As per claim 5, GURA further discloses wherein the second modular extracorporeal life support component is a dialysis membrane (multiple dialyzers 730 that act as cartridges (second modular life support component) that may be clicked into the blood/dialysate circuits, dialyzers 730 include membranes, paragraphs [0052], [0058]).
As per claim 13, a first embodiment of GURA discloses the wearable device of claim 1. The first embodiment of GURA further discloses the modular extracorporeal life support component (multiple dialyzers 730 that act as cartridges (modular life support component) that may be clicked into the blood/dialysate circuits, paragraph [0052]) but fails to disclose wherein the life support component treats chronic lung failure outside a treatment center by CO2 removal and partial oxygenation of the blood. 
Roy discloses wherein the life support component treats chronic lung failure outside a treatment center by CO2 removal and partial oxygenation of the blood (compact, wearable or portable system for extracorporeal membrane oxygenation outside a treatment center, for patients in need of blood oxygenation and carbon dioxide removal of blood, where patient can suffer from chronic obstructive pulmonary disease, blood oxygenation includes increasing the oxygen content of blood and reducing the carbon dioxide content of blood, figure 1, paragraphs [0042], [0062], [0132]). 
It would have been obvious to one of ordinary skill in the art to modify the first embodiment of GURA to include wherein the life support component treats chronic lung failure outside a treatment center by CO2 removal and partial oxygenation of the blood, as taught by Roy, because by removing carbon dioxide and adding oxygen to the blood would compensate the lungs of a patient also suffering from a chronic lung disease.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GURA as applied to claim 1 above and further in view of US Patent No. 5,403,260 A (JAUREGUI).
As per claim 6, a first embodiment of GURA discloses the wearable device of claim 1. The first embodiment of GURA further discloses the modular extracorporeal life support component (multiple dialyzers 730 that act as cartridges (modular life support component) that may be clicked into the blood/dialysate circuits, paragraph [0052]) but fails to disclose wherein the modular extracorporeal life support component is a liver membrane.
JAUREGUI discloses wherein the modular extracorporeal life support component is a liver membrane (perfusion device with a semipermeable membrane defining separate perfusion and hepatocyte compartments, abstract). 
It would have been obvious to one of ordinary skill in the art to modify the first embodiment of GURA to include wherein the modular extracorporeal life support component is a liver membrane, as taught by JARUEGUI, because using a liver membrane extends the usage of the device.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over GURA as applied to claim 1 or 8 above and further in view of US Patent No. 6,736,790 82 to Barbut et al. (hereinafter "BARBUT").
As per claim 7, a first embodiment of GURA discloses the wearable device of claim 1. The first embodiment of GURA further discloses the modular extracorporeal life support component (multiple dialyzers 730 that act as cartridges (modular life support component) that may be clicked into the blood/dialysate circuits, paragraph [0052]) but fails to disclose the component provides selective perfusion of a head of the patient.
BARBUT discloses the component provides selective perfusion of a head of the patient (system 50 provides selective isolated cerebral perfusion, see column 4, lines 62-63; column 13, lines 36-37). 
It would have been obvious to one of ordinary skill in the art to modify the first embodiment of GURA to include the component provides selective perfusion of a head of the patient, as taught by BARBUT, because providing selective perfusion of the head of the patient broadens the usage of the device.
As per claim 10, a first embodiment of GURA discloses the wearable device of claim 9. The first embodiment of GURA further discloses wherein the at least a portion of the catheter inserted into the jugular vein or the superior vena cava (catheter of the CRRT device is implanted in the jugular vein of the patient, figure 13, paragraph [0098]) but fails to disclose wherein at least a portion of the catheter is inserted into the superior and inferior vena cava. 
BARBUT discloses wherein at least a portion of the catheter is inserted into the superior and inferior vena cava (distal end 13 of catheter is inserted through left femoral vein 33 into superior vena cava 101 via inferior vena cava 102, figure 2B). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the first embodiment of GURA to include wherein at least a portion of the catheter is inserted into the superior and inferior vena cava, as taught by BARBUT, because inserting the catheter into the superior and inferior vena cava can then oxygenate the blood entering the right atrium to then be pumped by the heart to the rest of the body.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over GURA as applied to claim 1 above and further in view of US 2015/0034082 A1 to Kimm et al. (hereinafter "Kimm").
As per claim 11, a first embodiment of GURA discloses the wearable device of claim 1. The first embodiment of GURA fails to disclose wherein the device automatically gathers and analyzes medical information to assess, diagnose, and predict associated patient needs and the corresponding support to be initiated, which associated patient needs and the corresponding support to be stopped, and which associated patient needs would benefit from which particular form of support. 
Kimm further discloses wherein the device automatically gathers and analyzes medical information to assess, diagnose, and predict associated patient needs and the corresponding support to be initiated (manage module 126 obtains patient data, compares to threshold set by compare module 124 and used to optimize ventilation, to optimize oxygenation, and/or to protect the lungs by reducing pressure applied to lungs (associated patient needs), upon determination that an adjustment is necessary, the notification module 118 may be configured to communicate with a controller 110 so that the recommendation may be automatically implemented to manage oxygenation and/or ventilation (form of support) of the patient 150 based on particular patient needs via the ventilator 101 or ECGE 103, paragraphs [0092], [0099], [0108]), which associated patient needs and the corresponding support to be stopped (manage module 126 will determine based on information from the compare module 124 that the inactive system, the ventilator 101 or the ECGE system 103, should be activated to treat the patient 150 in addition to the other treatment, where it become inactive based on the lack of patient need, paragraph [0102]) and which associated patient needs would benefit from which particular form of support (notification module 118 may be configured to communicate with a controller 110 so that the recommendation may be automatically implemented to manage oxygenation and/or ventilation (form of support) of the patient 150 based on particular patient needs via the ventilator 101 or ECGE 103, paragraphs [0092], [0099], [0108]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify a first embodiment of GURA to include wherein the device automatically gathers and analyzes medical information to assess, diagnose, and predict associated patient needs and the corresponding support to be initiated, which associated patient needs and the corresponding support to be stopped, and which associated patient needs would benefit from which particular form of support, as taught by Kimm, because having the device automatically gather and analyze patient information will help treat the patient without needing an operator approval or direction.
As per claim 12, a first embodiment of GURA discloses the wearable device of claim 1. The first embodiment of GURA further discloses comprising at least one in-line sensor embedded into the device (sensor 764 placed in the dialysate circuit 729 of the wearable CRRT 700 and thus embedded within CRRT 700, paragraph [0066]) but fails to disclose the sensor is used to adjust blood flow and sweep gas flow in the device to achieve higher or lower CO2 levels in the blood. 
Kimm discloses the sensor (sensor 107 communicates with controller 110 which includes manage module 126, paragraphs [0062], [0074], [0090], [0096]) is used to adjust blood flow and sweep gas flow in the device to achieve higher or lower CO2 levels in the blood (manage module 126 adjusts the sweep gas flow rate and blood flow to achieve the desired carbon dioxide in blood, paragraph [0097]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify a first embodiment of GURA to include the sensor is used to adjust blood flow and sweep gas flow in the device to achieve higher or lower CO2 levels in the blood, as taught by Kimm, because using a sensor to achieve optimal CO2 levels would prevent-the carbon dioxide levels from being too high in the blood, improving patient health.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777